         Case 1:21-cr-00352-JEB Document 18 Filed 07/26/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                     Plaintiff,
              v.
                                                        Case No. 21-cr-352 (JEB)
MARC BRU,

                     Defendant.


                   MOTION TO MODIFY CONDITIONS OF RELEASE

       Mr. Marc Bru respectfully moves this Honorable Court to modify his release

conditions, and allow him to travel to Arlington, Virginia for a business meeting.

Mr. Bru plans on traveling Wednesday, July 28, 2021 and will return the following

day, July 29.1

       Additionally, Mr. Bru respectfully request a modification of his curfew. Mr.

Bru currently has to be in his residence by 10:00 p.m. Mr. Bru, however, is

employed as a cook and is often required to close the restaurant. When he is

required to close, he is unable to make the 10:00 curfew. Accordingly, Mr. Bru

requests a curfew of 11:00 p.m. in order to avoid a conflict with his employment.

       Government counsel has represented that they will defer to the Court

regarding these requests.




1Undersigned counsel apologizes for the late request. Counsel has been out of the office and
therefore was unaware of Mr. Bru’s travel plans.
Case 1:21-cr-00352-JEB Document 18 Filed 07/26/21 Page 2 of 2




                           Respectfully submitted,

                           A. J. Kramer
                           Federal Public Defender


                           /s/
                           Jose A. German
                           Assistant Federal Public Defender
                           625 Indiana Avenue, N.W., Suite 550
                           Washington, D.C. 20004
                           (202) 208-7500
